DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species A: Figures 1 – 4 where Figure 1 shows an embodiment in which to the handle portion of the case of an ultrasound probe there are releasably secured a keypad and a sensor of an electromagnetic tracking system, while Figures 2-4 show perspectives of the half shell case of the same embodiment. 
Species B: Figure 5 shows a first variant embodiment of the joint part supporting the sensor and in the condition coupled to the joint part on the probe.
Species C: Figure 6 shows a variant embodiment of the joint part on the probe and the joint part of the sensor where the support 600 is provided with at least two opposite elastic deflectable wings 603 which can be elastically divaricated relatively one from the other and which are provided with at least an end tooth 602 for superimposing to an external surface of the body of the sensor 104 as highlighted in para. [0101] 
Species D: Figures 7a and 7b show a further variant of the joint fore releasably attaching the sensor to the probe body
Species E: Figures 8-9 show an embodiment of a system for combining first and second image data of an object comprising an ultrasound imaging system and a tracking system of the ultrasound probe as highlighted in specification para. [0144].
Species F: Figure 10 shows an embodiment requiring that at least one sensor of a tracking system has to be secured to an ultrasound probe is the system for guiding surgical tools by real-time ultrasonic imaging as highlighted in specification para. [0151]. 
Species G: Figures 11-13 show an embodiment of the combination of an ultrasound probe and a sensor 104 or other operating unit, the probe 1 and the sensor 104 being releasably attached one to the other with a joint which is configured according to one or more of the previously disclosed embodiments and variants and the sensor 104 being provided with a cable for transmitting the measured signals to a processing unit of a tracking system or other kinds of operating system combined with an ultrasound imaging system as highlighted in specification para. [0126].
Species H: Figures 14-18 show a variant embodiment which is a combination of the embodiment in which the probe is combined with a keyboard 1401 with buttons 1402 and with a sensor 1403 each having a dedicated cable 1404 and 1405 as highlighted in specification para. [0131] where FIGS. 17 and 18 show further details of the embodiment of FIG. 14 as highlighted in para. [0139]. 
Species I: Figures 19-20 shows a first embodiment of a mechanical coupling organs of the support 1901
Species J: Figure 21 shows a variant embodiment of the embodiment of FIG. 19 in which instead of a continuous lip a crown of teeth 2100 is provided as highlighted in specification para. [0178]. 
Species K: Figure 22 shows an embodiment where instead of a continuous lip 1904 as in FIG. 19, a combination of segments 2200 of a lip distributed along the upper edge of the lateral wall of the seat are provided as disclosed by para. [0179]. 
Species L: Figure 23 show a variant embodiment of the snap organs for attaching in a releasable way the support to the probe. According to this embodiment, the lateral walls 2305 of the seat 2303 and the lateral walls 2309 of the support 2301 as disclosed by [0181]. 
Species M: Figure 24 shows the cross section according to a plane perpendicular to the wall of the probe of the mechanical coupling organs … shows a wall 2402 of the probe to which a seat 2403 is secured by co-molding or chemical/physical bonding as disclosed in [0190].
Species N: Figure 25 shows the cross section according to a plane perpendicular to the wall of the probe of the mechanical coupling organs … shows the embodiment of FIG. 24 in which the mechanical coupling organs of the snap-fit kind as disclosed in [0195]. 

The species are independent or distinct because species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793                                                                                                                                                                                           
/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793